DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 19 Oct 2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record.

Status of Claims
Claims 1-15 are currently examination. No claim has been cancelled/added/withdrawn since the Final Office Action of 19 Aug 2021.

Claim Objections
Claim 8 is objected to because of the following informality:  “a number of imaging transducer elements” should read “a number of the imaging transducer elements”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the therapy transducer elements are configured to be steered at least from plus 27 to minus 27 degrees off-axis”. A review of the specification, up to +/-27° …”. Therefore, the specification as originally filed discloses steering up to +/-27° off-axis, but does not disclose steering at least, or more than, “plus 27 to minus 27 degrees off-axis”, as recited in the claim. Since the scope of the claim is broader than the scope of original disclosure, the limitation constitutes new matter. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the therapy transducer elements are configured to be steered at least from plus 27 to minus 27 degrees off-axis”. It is unclear what is considered to be the reference axis to relatively steer from plus 27 to minus 27 degrees off-axis. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the therapy transducer elements are configured to be steered at least from plus 27 to minus 27 degrees off-axis of an aperture”.
Claim 1 recites the limitation “determine a thickness of a temporal bone based, at least in part, on signals received by the imaging transducer elements”. It is unclear which structure within the apparatus claim 1 is performing the claimed function. Claims 2-15 inherit the 
Claims 6 and 9 recite the limitation “the two dimensional array of therapy transducer elements”. The antecedent basis for this limitation is unclear. Claim 1, to which claims 6 and 9 depend, recites “a two dimensional transducer array comprising  … therapy transducer elements”. Therefore, it is unclear whether the limitation is referring to the therapy transducer elements of the two dimensional transducer array or a two dimensional array of the therapy transducer elements. Claims 7-8 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the therapy transducer elements of the two dimensional transducer array”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Pub No. 2018/0001114, priority date of 15 Dec 2014) - hereinafter referred to as Li - in view of Moehring et al. (US Patent No. 6635017) - hereinafter referred to as Moehring; Jeong et al. (US Patent Pub No. 2009/0240148) – hereinafter referred to as Jeong; Nita (US Patent Pub No. 2007/0038100); and Powers et al. (US Patent Pub No. 2010/0056924) – hereinafter referred to as Powers.
Regarding claim 1, Li discloses an ultrasonic therapy system (Fig. 1) comprising:

the imaging transducer elements are configured for skull thickness ranging ([0075]-[0076]: Data such as skull bone characteristics (e.g, density, thickness, porosity, etc.) obtained by imaging by sending an imaging interrogation signal (IS) and receiving back such signal (e.g., by transmitting and receiving a signal at transducers 15));
a processor (signal generator/processor 10) configured to:
transmit therapeutic ultrasound energy from the therapy transducer elements toward an occlusion in a cranial vascular system ([0069]: signal generator/processor 10 for generating an appropriate electrical signal, one or more transducers 15 connected to signal generator/processor 10 for converting the electrical signal generated by signal generator/processor 10 into ultrasound waves; Fig. 1 and 3-4 and [0085]-[0087]: generate ultrasound field of energy for ultrasound thrombolysis; [0013]: present ultrasound thrombolysis for cerebral vessel occlusion);

determine a thickness of a temporal bone based, at least in part, on signals received by the imaging transducer elements ([0075]-[0076]: Data such as skull bone characteristics (e.g, density, thickness, porosity, etc.) obtained by imaging by sending an imaging interrogation signal (IS) and receiving back such signal (e.g., by transmitting and receiving a signal at transducers 15) and analyzed by signal generator/processor 10; [0111]: acoustic signal received at the contralateral side of the skull correlated to known CT data that measures skull thickness and density to confirm the correlation to in vitro data).
	Li does not disclose:
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing,

wherein the therapy transducer elements are configured to be steered at least from plus 27 to minus 27 degrees off-axis,
a non-transitory computer readable medium including instructions; and
a single beamformer, wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the single beamformer.
In related art of an ultrasonic therapy system (at least Fig. 1), Moehring, however, discloses:
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Li and Moehring, and a two-dimensional transducer array comprising transducer elements arranged in a pattern with corner elements missing to provide a round array shape was well known in the art, as taught by Moehring. The motivation for the combination would have been to allow “the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window … (and) Once the best temporal window is located, the therapeutic beam is transmitted”, as taught by Moehring (Col 13, lines 7-16).

a two-dimensional array comprising transducer elements including therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements (Fig. 2: imaging array 204 and therapy array 206; [0033]); and
a non-transitory computer readable medium including instructions ([0010]: computer-readable storage media (e.g., hardware, software, firmware, or any combinations of such)) to control transmitting therapeutic ultrasound energy from the therapy transducer elements and transmit other than therapeutic ultrasound energy from the imaging transducer elements (Fig. 2-3: imaging array 204 and therapy arrays 206; [0037]: imaging array transmit imaging pulses and therapy arrays transmit chirp signals to target for therapy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Li, Moehring, and Jeong; a two-dimensional transducer array comprising transducer elements was well known in the art, as taught by Moehring and Jeong; and a two-dimensional array comprising transducer elements including therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements and a non-transitory computer readable medium including instructions to transmit therapeutic ultrasound energy and imaging ultrasound energy from therapy 
	In related art of an ultrasonic therapy system, Nita also discloses:
therapy transducer configured to be steered at least from plus 27 to minus 27 degrees off-axis ([0040]: ultrasound device oscillate over a range of angles to treat the elongated clot. The angle between the ultrasound device and skull or base of the access device can range from 1 to 179 degrees, and more typically between 45 to 135 degrees).
	It is noted that one of ordinary skill in the art would recognize that the claimed “at least from plus 27 to minus 27 degrees” discloses a range of at least 54 degrees, and Nita discloses a range from 1 to 179 degrees. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring and Jeong to function as claimed, since an ultrasonic therapy system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, and Nita; a two-dimensional transducer array comprising transducer elements was well known in the art, as taught by Moehring and Jeong; and a therapy transducer configured to be steered in a range of angles was well known in the art, as taught by Nita. The motivation for the combination would have been “in order to treat a cerebral clot which occludes several centimeters of the blood vessel it may be necessary 
In related art of an ultrasonic therapy system (Fig. 1), Powers additionally discloses:
a single beamformer (beamformer 20), wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer (Fig. 1: transducer arrays 10a and b and beamformer 20 and [0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, and Nita to function as claimed, since an ultrasonic therapy system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and a single beamformer, wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer was well known in the art, as taught by Powers. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “control transmission and reception of signals by the array elements”, as taught by Powers ([0013]).
Regarding claims 2-3, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li further discloses:
therapy transducer elements ([0102]: transducer 15 provided as an array of transducer elements; Fig. 3 and [0086]-[0087]: transducer generating insonation to lyse blood clot).

a number of the therapy transducer elements in the two dimensional array is 128 and wherein the beamformer comprises a 128-channel beamformer (claims 2-3); and
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (claim 3).
	In related art of an ultrasound therapy system, Jeong, however, discloses:
a number of therapy transducer elements in a two dimensional array is 128 ([0048]: each therapy array has 128 elements); and
imaging transducer elements (imaging array 204) are centrally positioned in a two dimensional array of therapy ultrasound elements (Fig. 2 and [0033]: imaging array 204 between therapy arrays 206(1) and 206(2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and a number of therapy transducer elements in a two dimensional array that is 128 and imaging transducer elements centrally positioned in a two dimensional array of therapy ultrasound elements was well known in the art, as taught by Jeong. The motivation for the combination would have been to allow “efficient therapy and imaging with the IMCPA (integrated multi-functional confocal phased array) … The novel aspect of IMCPA is that all arrays are focused on the same region”, as taught by Jeong ([0048]).

the beamformer comprises a 128-channel beamformer ([0014]: main beamformer 20 has 128 channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and a beamformer comprising 128 channels was well known in the art, as taught by Powers. The motivation for the combination would have been to allow “receives a partially beamformed signal from a patch of 12 transducer elements. In this way the signals received by over 1500 transducer elements of a two dimensional array can contribute efficiently to a single beamformed signal”, as taught by Powers ([0014]).
Regarding claims 10-11, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li further discloses: 
transducer array ([0102]: transducer 15 provided as an array of transducer elements; Fig. 3 and [0086]-[0087]: transducer generating insonation to lyse blood clot).
	Li does not disclose:
the imaging Page 3 of 8Appl. No. 15/562,782 transducer elements to transmit ultrasound at a higher frequency than the therapy transducer elements.
	In related art of an ultrasound therapy system, Jeong further discloses:
(claims 10-11); and
the imaging transducer elements comprise a smaller height than the therapy transducer elements ([0048]: imaging array of 8 mm height v. therapy array of 14 mm height) (claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and imaging transducer elements to transmit ultrasound at a higher frequency than therapy transducer elements and the imaging transducer elements comprise a smaller height than the therapy transducer elements was well known in the art, as taught by Jeong. The motivation for the combination would have been to “increase thermal treatment effect (of therapy transducer elements)” ([0047] of Jeong) by transmitting ultrasound frequency at a lower frequency than the imaging transducer elements and to allow “the amplitude of reflected therapeutic signals received by the imaging transducer might be reduced due to an elevational angle difference between the therapy and the imaging arrays, causing most reflected therapeutic signals be directed toward the therapy arrays rather than the imaging array” ([0050] of Jeong), as taught by Jeong.
Regarding claim 15, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li does not disclose:

amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements.
In related art of an ultrasonic therapy system (Fig. 1), Powers further discloses:
a cavitation detector configured to produce an alarm responsive to signals produced by imaging transducer elements ([0028]: When stable cavitation is identified by the cavitation comparator 70 a control signal is coupled to a user alert 72 which issues an audible or visual alert to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and a cavitation detector configured to produce an alarm responsive to signals produced by imaging transducer elements was well known in the art, as taught by Powers. The motivation for the combination would have been to “indicate the presence of stable cavitation, inertial cavitation, or both or neither”, as taught by Powers ([0026]).
In related art of an ultrasonic therapy system, Jeong further discloses:
amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers, and amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements was well known in the art, as taught by Jeong. The motivation for the combination would have been to “boost their amplitude (transmit signals’ amplitude) and subsequently used to excite the transducers”, as taught by Jeong ([0069]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moehring, Jeong, Nita, and Powers, as applied to claim 3 above, and further in view of Prus (US Patent Pub No. 2008/0030104).
Regarding claims 4-5, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 3, as discussed above, and Li in view of Smith, Nita, Powers, and Jeong discloses:
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (see 35 U.S.C. 103 rejection to claim 3 above).
	Li does not disclose:
a number of the imaging transducer elements is four (claims 4-5); and
 (claim 5).
In related art of an ultrasonic system (at least Fig. 1), Prus, however, discloses:
a number of imaging transducer elements is four (Fig. 8 and [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong Nita, Power, and Prus, and a number of imaging transducer elements is four was well known in the art, as taught by Prus. The motivation for the combination would have been to allow “effective range of electronic steering of the transducer may be increased over that of a conventional transducer array having uniform-shaped energy transmitting element surfaces, without formation of potentially harmful and energy depleting hot spots”, as taught by Prus ([0006]).
In related art of an ultrasonic therapy system, Jeong further discloses:
imaging transducer elements are coupled together for operation in parallel as a transducer patch (Fig. 2 and [0033]: transducer array includes imaging array and one of therapy arrays and the array is connected to controller system 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, Powers, and Prus to function as claimed, since an ultrasonic system comprising a transducer was well known in the art, as taught by Li in view of Moehring, Jeong, Nita, Powers, .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moehring, Jeong, Nita, and Powers, as applied to claim 1 above, and further in view of Jeong and Lu et al. (US Patent Pub No. 2011/0178407) – hereinafter referred to as Lu.
Regarding claim 12, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li in view of Jeong teaches separate transducer elements for imaging and therapy.	
Li in view of Jeong does not disclose:
the imaging transducer elements comprise one or more of a heavier backing than the therapy transducer elements, wherein the heavier backing is configured to cause the imaging transducer elements to transmit a wider bandwidth of frequencies than the therapy transducer elements, or a different acoustic matching layer than the therapy transducer elements, wherein the different acoustic matching layer is configured to provide different energy coupling into a body for the imaging transducer elements than the therapy transducer elements.
In related art of an ultrasound system, Lu further discloses:
a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic system comprising a transducer was well known in the art, as taught by Li, Moehring, Jeong, Nita, and Powers and Lu; a transducer array comprising separate imaging transducer elements and therapy transducer elements was well known in the art, as taught by Jeong; and a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is configured to cause the first set of transducer elements to transmit a wider bandwidth of frequencies than the second set of transducer elements was well known in the art, as taught by Lu. The motivation for the combination would have been to allow “different backings optimize the respective elements for the desired use”, as taught by Lu ([0003]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moehring, Jeong, Nita, and Powers, as applied to claim 1 above, and further in view of Kubota et al. (US Patent Pub No. 2006/0173321) - hereinafter referred to as Kubota.
Regarding claim 13, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li discloses:

Li does not disclose:
the imaging transducer elements are configured for operating at 1.6-2 MHz for skull thickness ranging.
	In related art of an ultrasound imaging system for skull thickness ranging, Kubota, however, discloses:
imaging transducer elements are configured for operating at 1.6-2 MHz for skull thickness ranging ([0033]: diagnostic transducers 52 generate ultrasounds of a relatively high frequency (e.g. about 2 MHz)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array comprising imaging transducer elements for skull thickness ranging was well known in the art, as taught by Li and Kubota, and imaging transducer elements configured for operating at 1.6-2MHz was well known in the art, as taught by Kubota. The motivation for the combination would have been to allow “Therefore, the losses of the diagnostic ultrasounds and of the therapeutic ultrasounds due to the thickness of the skull can be reduced”, as taught by Kubota ([0039]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moehring, Jeong, Nita, and Powers, as applied to claim 1 above, and further in view of Alford et al. (US Patent Pub No. 2016/0243381) – hereinafter referred to as Alford.
Regarding claim 14, Li in view of Moehring, Jeong, Nita, and Powers discloses all limitations of claim 1, as discussed above, and Li discloses:
the imaging transducer elements configured for skull thickness ranging ([0075]-[0076]: Data such as skull bone characteristics (e.g, density, thickness, porosity, etc.) obtained by imaging by sending an imaging interrogation signal (IS) and receiving back such signal (e.g., by transmitting and receiving a signal at transducers 15)).
	Li does not disclose:
the imaging transducer elements operate at a bandwidth of 10-20 MHz.
	In related art of an ultrasound imaging system for skull thickness ranging, Alford, however, discloses:
imaging transducer elements of the transducer array operate at a bandwidth of 10-20MHz ([0030]: Imaging ultrasound waveforms may have a relatively higher frequency in the range of approximately 2 MHz to 20 MHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Li in view of Moehring, Jeong, Nita, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array comprising imaging transducer elements for skull thickness ranging was well known in the art, as taught by Li and Alford, and imaging transducer elements operating at a .

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection under 35 USC 112 set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements” as recited in claim 6 when considered in combination with intervening limitation of claim 1 a two dimensional transducer array “comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing, wherein the transducer elements include therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements” for combined occlusion therapy and skull thickness ranging. In particular, Smith et al. (US Patent No. 6066096), a prior art previously made of record, discloses transducer elements that are peripherally positioned around a two dimensional array of transducer elements (Fig. 2F: transducer elements outside of circular arrangement 224), but does not disclose at least imaging transducer elements configured for skull thickness ranging peripherally positioned around therapy transducer elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Culp et al. (US Patent Pub No. 2005/0085748) discloses at least using a dispersed ultrasound beam at wide angles to obviate the need for the ultrasound transducer for clot lysis to be aimed directly at a clot (see at least [0024] and [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799